DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-8 are objected to because of the following informalities: 
 Claim 1 should be:
 “the coordinates of the
 “section at each of the
“comparing the measured curve of evolution of the radius of curvature 
Claim 4 should be:
“comparing the difference in radius of curvature 
Claims 2-3, and 5-8 are objected to based on their inherent issues from claim 1 which they are dependent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites the limitation "the radius of curvature” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a measurement point” claim 1 already recites “several measurement points” thus it is unclear if the “a measurement point” is a new measurement point or one of the previous measurement points and if so which one. Furthermore, the claim recites “said measurement point” and it is equally unclear which of the many measurement points is being referred to.
Claim 2 recites the limitation “the two measurement points” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a single singular point” claim 1 already recites “at least one singular point” thus it is unclear if the “a single singular point” is a new singular point or one of the previous singular points and if so which one.
Claim 4 recites the limitation “the one hand” and “the other hand” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation “the one hand” and “the other hand” in line 4 and 5 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation the maximum radius in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a distance” in line 11 and again in line 28 thus it is unclear if the “a distance” is a new distance or one of the previous distance.
Claims 3, 5, and 7-8 are rejected because they inherent the issue of claim 1 which they depend. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 2014/0076038 A1).

In claim 1, Zimmerman discloses control method of the conformity of a profile of a section of a curved surface of an element of a turbomachine (See abstract “blade contour”, “blade”, “actual contour”, “turbomachine” Fig. 1, see circle) comprising the following steps: acquiring coordinates of several measurement points of the section (Par. 6 “points”) in a frame of reference defined for said section (Par. 6 “reference system”); the method comprises the following steps: calculating from the coordinates of 
comparing the measured curve of evolution of the radius of curvature obtained at the preceding step to a theoretical curve of evolution of the radius of curvature of the section which is predetermined (Par. 3 “setpoint contour”), with the following steps identifying at least one singular point in the measured curve of evolution of the radius of curvature (Fig. 1, Par. 6 “points”) corresponding to a local extremum of said measured curve of evolution (Par. 3 “minimum”); counting the number of identified singular points (Par. 6, examiner considers registering the points to be said counting); measuring parameters of conformity by comparing the singular points to particular points of the theoretical curve of evolution of the radius of curvature (Par. 6 “reference system”), the measured parameters and the particular points of the theoretical curve of evolution depending on the number of singular points counted at the preceding step (Par. 6 and Par. 8 “limited number of parameters…center points”); evaluating the conformity of the section of the curved surface from the comparison performed at the preceding step by evaluation of the conformity of the section of the curved surface by comparing the parameters to predetermined values (Par. 2 “predefined tolerance range” Par. 9 “predefined distance”).

	In claim 2, Zimmerman further discloses wherein the calculation of the radius of curvature at a measurement point is performed by measuring the radius of a circle 

	 In claim 3, Zimmerman further discloses wherein the identification step of at least one singular point comprises the following step: discriminating the identified local extrema by retaining as singular point only one extremum whereof the variation in value of the radius of curvature relative to the adjacent extrema is greater than a predetermined threshold (Par. 3 Par. 10).

	In claim 4, Zimmerman further discloses wherein said method comprises the following steps: measuring, when a single singular point is counted, a difference in radius of curvature on the one hand between the singular point and on the other hand a particular point corresponding to the minimum of the radius of curvature of the theoretical curve of evolution of the radius of curvature (Par. 3 “minimum”); evaluating the conformity of the section of the curved surface by comparing the difference in radius of curvature measured at the preceding step to a predetermined tolerance threshold (Par. 3, “comparison to minimal”).

In claim 8, Zimmerman further discloses executing the control method of the conformity of the profile of a section of a curved surface of an element according to claim 1 (See Fig. 1), wherein the element is the blade and said curved surface comprises the leading edge and/or the trailing edge of said blade (See Fig. 1) said .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.

	In claim 5, Zimmerman does not explicitly disclose wherein said method comprises the following step: setting, when only two singular points are counted, the section of the curved surface as non-compliant.
Zimmerman teaches setting, when a limited number of points are counted (Par. 6), the section of the curved surface is within a specified contour (Par. 14), and judging a shape deviation (Par. 23).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to set, when only two singular points are counted, the section of the curved surface as non-compliant since it was known in the art that when 

In claim 7, Zimmerman further discloses detecting inversion of curvature by determining a centre of a circle passing through three measurement points (See Fig. 1 and Fig. 2) and whether said centre of the circle is located outside the section of the curved surface (Fig. 2).
Zimmerman does not explicitly disclose setting the section of the curved surface as non-compliant if the centre of the circleis located outside the section of said curved surface.
Zimmerman teaches the section of the curved surface is within a specified contour (Par. 14), and judging a shape deviation (Par. 23).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to set the section of the curved surface as non-compliant if the centre of the circleis located outside the section of said curved surface since it was known in the art that when performing a contour evaluation for shape deviations, when the parameters are outside of specified ranges it fails the evaluation.
Examiner Note with regards to Prior Art of Record
In regards to Claim 6, the examiner cannot interpret it against the prior art due to the lack of clarity and indefinite issues in the claim as cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NODA; Takashi et al. US 20140025336 A1 SHAPE MEASURING .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865  

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
1/19/2022